Per Curiam.

On this case and the case of Coulter and Holland last ai’gued, we have to say, that there is scarcely any subject on which the law is more afloat in this state, than that of dower. The questions here raised, and there, are important. We shall, therefore, take time to consider them. This is the first case of a suit for dower at law under the act of 1829. In some respects, this proceeding may be preferable to proceeding in the Orphans’ Court.
The court afterwards made the following entry, and directed a copy of it to be delivered to the commissioners appointed to assign the dower.
To the question, from what date the damages for detention of dow*339er in this case shall be assessed, we answer that such damages must be assessed from the time of the sale to the purchaser, Sarah Tennant, the defendant. (See 1 Harr. Rep. 55.)
Bullett and Brinchloe, for plaintiff.
fVootten, for defendant.
To the question, on what principle the dower shall be laid off, we answer that we consider from the facts of the case as stated and admitted at the bar, viz: that the defendant, Sarah Tennant, was a purchaser at sheriff’s sale of the husband’s right and title in the land, and is to be regarded as the alienee of the husband ; the widow, Mary Ann Green, takes her dower according to the value of the land at the time of the alienation, and not according to its subsequent or improved value. But the widow is entitled to the advantage of the increased value of the land, arising from extrinsic or collateral circumstances, unconnected with the direct improvements of the alienee, Sarah Tennant, by her particular labor or expenditures. The widow, Mary Ann Green, is therefore, entitled to her dower, laid off according to the enhanced value arising from the increased prosperity of the country, or the erection of establishments or improvements in the neighborhood ; but not according to the value as enhanced by the actual improvements of the purchaser, Sarah Tennant. 4 Kent’s Com. 65, 66, 67, 68; 3 Mason’s Rep. 368, 375; 3 Mass. Rep. 544; 5 Serg. & Rawle, 289.